Citation Nr: 1634547	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  02-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	David S. Russotto, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1972 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The case is currently under the jurisdiction of the VA Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD with MDD has resulted in total occupational and social impairment, due to such symptoms as persistent hallucinations, persistent danger of hurting self, significant isolation, daily panic attacks, sleep difficulty including nightmares, and need for multiple psychiatric hospitalizations.

2.  The Veteran's psychiatric disorder is his only service connected disability.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for an initial 100 percent evaluation for PTSD with MDD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9434-9411 (2015).

2.  The Veteran's claim for TDIU is moot.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claim for a 100 percent evaluation for PTSD with MDD is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected PTSD with MDD has been initially evaluated as 100 percent disabling under Diagnostic Codes 9434-9411.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 9434 provides the rating criteria for MDD and Diagnostic Code 9411 provides the rating criteria for PTSD.

Both Diagnostic Code 9434 and 9411 are rated under the General Rating Formula for Mental Disorders.  The General Rating Formula provides that a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9434-9411 (2015).

Despite the length of the appeals period, the Veteran has only been afforded one VA examination to address his PTSD with MDD.  The January 2011 VA psychiatric examiner noted the Veteran's complaints of irritability, depressed mood, lethargy, apathy, decreased motivation, easy frustration, episodic sense of hopelessness, crying, occasional suicidal ideation, and complete isolation during depressive episodes.  He further noted that the Veteran had been divorced three times and had a history of unstable and conflicted interpersonal relationships and no close friends.  The examiner observed persistent leg shaking, unremarkable speech and thought pattern, cooperative but guarded attitude, flat affect, dysphoric mood, and no delusions, hallucinations, or inappropriate behavior.  He indicated that the Veteran's current symptoms were moderate, but opined that he had episodically severe impairments in social and occupational functioning.  Although he had previously reported the Veteran's inability to work and lack of close relationships, he indicated that the Veteran's psychiatric symptoms did not result in total social and occupational functioning, but did result in deficiencies in most areas, including judgment, thinking, family relations, and mood.

The medical evidence also includes Social Security Administration (SSA) records, VA treatment records, and private psychiatric records.  The SSA records show that the Veteran has been found unemployable due to his psychiatric disability.  The VA treatment records note the Veteran's frequent suicidal ideation, auditory and visual hallucinations, and multiple psychiatric admissions for suicidal ideation/attempts, as well as his lack of effective social relationships.  A March 2012 private psychiatric evaluation also noted his inability to work, hallucinations, and suicidality.  The private psychiatrist found that he was unable to sustain work relationships and was severely compromised in his ability to maintain social relationships.  An October 2015 letter from the Veteran's private psychologist notes similar impairment.  Although she stated that his symptoms more closely approximate a 70 percent evaluation, she found he was unemployable due to his psychiatric symptoms as of 1998 and noted that his one ongoing relationship with a former wife was marked by legal problems including assault charges.  This seems to suggest that he is unable to maintain effective social relationships.

In addition to the medical evidence, the Veteran has provided personal statements and testimony, as well as an August 2015 written letter from an acquaintance.  These statements are consistent with the symptoms and impairment noted in the medical records, including the Veteran' inability to work and lack of relationships including with his children.  Although the acquaintance's statement indicates some relationship, he specifically states that their relationship is "off and on" and only continues because of the acquaintance's belief that the Veteran deserves a friend.  Like the medicals records, this letter seems to indicate that the Veteran's is unable to maintain effective social relationships.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD with MDD has resulted in total occupational and social impairment for the entire period on appeal.  Specifically, he has been unable to maintain employment at any point throughout the appeals period.  Additionally, his only social relationships have been limited to an acquaintance who states their relationship is off and on and a romantic relationship marked by criminal charges.  Further, he has been hospitalized for his psychiatric symptoms, including suicidal ideation/attempts, multiple times throughout the appeals period.  His VA and private treatment providers have found his symptoms to be severe or serious.  The Board finds that this level of severity is equivalent to total occupational and social impairment.  Accordingly, the Board finds that his symptoms more closely approximate a 100 percent rating for PTSD with MDD during the entire appeal period.  This 100 percent evaluation is a full grant of the benefits on appeal.  As such, any consideration of higher ratings is not relevant.

For all the foregoing reasons, the Board finds that an initial rating of 100 percent for the Veteran's service-connected PTSD with MDD is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to the remanded TDIU claim, a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  As the Board has found a veteran to be totally disabled as a result of his psychiatric disability under the rating schedule, there is no need, and no authority, to otherwise rate him totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  As the Veteran's only service-connected disability is PTSD with MDD and there are no other service-connected disabilities that would cause unemployability, special monthly compensation is not warranted.  The Veteran's claim for TDIU rating is moot.

In Aronson v. Brown, 7 Vet.App. 153, 155 (1994), the United States Court of Appeals for Veterans Claims (Court) applied the jurisdictional restrictions of the case or controversy requirement of Article III of the Constitution of the United States to claims for veterans benefits.  Relying on Aronson, the Court in Herlehy determined that the appropriate disposition to a moot claim for TDIU is to dismiss the appeal.  Herlehy, 15 Vet. App. at 35.  Accordingly, the Veteran's TDIU claim must be dismissed. 

Similarly, the assignment of a total schedular disability rating avoids the usual need to decide whether to refer the case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  


ORDER

An initial 100 percent rating for PTSD with MDD is granted for the entire period on appeal, subject to the regulations governing the payment of monetary awards.

The claim of entitlement to TDIU is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


